        Case 2:17-cv-04274-HB Document 40 Filed 10/12/18 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

CASSANDRA BAKER,
and all others similarly situated,

               Plaintiffs,                             CIVIL ACTION
               vs.                                     No.: 17-4274

GLENN M. ROSS, P.C. and GLENN M. ROSS

               Defendants.


   PLAINTIFFS’ RESPONSE TO PETITIONER ALINA VOLKOVA-BURDA’S
               MOTION TO ADD ADDITIONAL PLAINTIFF

        For the second time, petitioner Alina Volkova-Burda seeks to intervene in the

motion and be added as a plaintiff in this action. This Court should again deny the

motion.

        On February 20, Ms. Volkova-Burda filed a motion to intervene and be added as a

plaintiff in this action. ECF No. 17. On February 21, Ms. Volkova-Burda filed a second

copy of her motion, attaching correspondence in support of the motion. ECF No. 18. On

February 23, this Court denied the motion, holding that the then-proposed class definition

was of Philadelphia consumers, but that Ms. Volkova-Burda is “a resident of

Montgomery County,” and therefore “does not fall within the purported class.” ECF No.

20. 1

        No underlying facts have meaningfully changed since this Court’s ruling. On

September 12, 2018, the Court provisionally certified the following class:



        1
          As shown in the correspondence attached to Ms. Volkova-Burda’s February 21
filing, her claims against Defendants appear to relate to condominium fees on a property
located in King of Prussia, Pennsylvania, which is located within Montgomery County.
      Case 2:17-cv-04274-HB Document 40 Filed 10/12/18 Page 2 of 4



       All Philadelphia Residential Tenants who at any time between September 26,
       2016 and March 14, 2018 (inclusive) were sued in Landlord-Tenant Court by
       Defendants, for leases identified as commencing on or after October 12, 2011,
       where that Complaint demanded moneys for tenancy periods prior to the tenant’s
       receipt of a Certificate of Rental Suitability issued by the City of Philadelphia.

ECF No. 37 (emphasis added). As such, Ms. Volkova-Burda’s claims continue to fall

outside of the class, which is limited to claims concerning properties within Philadelphia

County. Therefore, Plaintiffs and Class Counsel do not represent Ms. Volkova-Burda. 2

Moreover, Plaintiffs do not intend to alter or amend the class definition to include Ms.

Volkova-Burda’s claims or any claims concerning properties located outside of

Philadelphia County.

       On these grounds, Plaintiffs oppose the motion. Plaintiffs have no opinion on the

merits of Ms. Volkova-Burda’s individual claims, which she is free to pursue separately

with her own counsel. 3




       2
         Separately, Plaintiffs’ counsel declined to represent Ms. Volkova-Burda in
writing on January 2, 2018 on the same grounds.
       3
         The Court may also deny the motion on another grounds. Mr. Burda, an
apparent non-lawyer, seeks to use a power of attorney to represent Ms. Volkova-Burda
here. A power of attorney, however, “does not empower the individual holding power of
attorney to actually practice law.” Leyfert v. Pa. House of Representatives, No. 05-4700,
2005 U.S. Dist. LEXIS 32498, at *7 (E.D. Pa. Dec. 13, 2005).
                                             2
      Case 2:17-cv-04274-HB Document 40 Filed 10/12/18 Page 3 of 4




Dated: October 12, 2018            Respectfully submitted,


                                        /s/ Daniel Urevick-Ackelsberg
 Charles M. Delbaum                    Mary M. McKenzie, Esq. (Bar No. 47434)
 Admitted Pro Hac Vice                 Daniel Urevick-Ackelsberg, Esq.
 NATIONAL CONSUMER LAW                 (Bar No. 307758)
 CENTER                                PUBLIC INTEREST LAW CENTER
 7 Winthrop Square, 4th Floor          1709 Benjamin Franklin Parkway, 2nd
 Boston, MA 02110                      Floor
 (617) 542-8010                        Philadelphia, PA 19103
                                       (215) 627-7100

                                       Nicholas E. Chimicles (Bar No. 17928)
                                       Alison Gabe Gushue (Bar No. 203669)
                                       CHIMICLES & TIKELLIS, LLP
                                       361 West Lancaster Ave
                                       One Haverford Centre
                                       Haverford, PA 19041




                                   3
       Case 2:17-cv-04274-HB Document 40 Filed 10/12/18 Page 4 of 4



                              CERTIFICATE OF SERVICE

        The undersigned counsel for Plaintiffs hereby certifies that a true and correct copy

of the foregoing Notice of Appearance was electronically filed through the court’s

CM/ECF filing system. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.

        A copy will be separately sent via first class mail to Steven Burda and Alina

Volkova-Burda, at 1171 Thrush Lane, Audobon, PA 19403.


Dated: October 12, 2018                                  /s/ Daniel Urevick-Acklesberg
                                                        Daniel Urevick-Acklesberg, Esq.




                                               4
